Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 1 of 93




                EXHIBIT D
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 2 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 3 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 4 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 5 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 6 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 7 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 8 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 9 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 10 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 11 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 12 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 13 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 14 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 15 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 16 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 17 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 18 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 19 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 20 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 21 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 22 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 23 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 24 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 25 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 26 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 27 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 28 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 29 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 30 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 31 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 32 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 33 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 34 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 35 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 36 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 37 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 38 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 39 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 40 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 41 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 42 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 43 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 44 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 45 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 46 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 47 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 48 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 49 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 50 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 51 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 52 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 53 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 54 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 55 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 56 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 57 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 58 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 59 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 60 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 61 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 62 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 63 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 64 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 65 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 66 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 67 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 68 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 69 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 70 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 71 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 72 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 73 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 74 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 75 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 76 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 77 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 78 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 79 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 80 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 81 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 82 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 83 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 84 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 85 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 86 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 87 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 88 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 89 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 90 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 91 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 92 of 93
Case 18-50555-BLS   Doc 12-4   Filed 11/05/18   Page 93 of 93
